Title: From James Madison to James Monroe, 4 December 1784
From: Madison, James
To: Monroe, James


Dear Sir
Richmond Decr. 4. 1784
On Saturday last a proposition was agreed to for establishing Circuit Courts throughout this Commonwealth, and yesterday a bill for that purpose was reported. On wednesday next it will undergo a discussion of the Come. of the Whole. The circumstances under which it has passed thus far seem to promise a favorable issue, but the dangers which it is yet to go thro’ are formidable. They proceed from latent & interested objections which have on several former occasions proved fatal to similar attempts. The plan is pretty analagous to the Nisi prius establishmt. in England. On Teusday sundry propositions were made by Mr. Jones, in favor of the 4 art. of the Treaty of peace. They passed by a large majority with blanks as to the length of time to be given for the payment of the principal and for disallowing the interest. The former was filled up with seven years, in preference of 10, 8, 6, & 5 which were contended for on different sides. The latter with the period between Apl. 19: 1775, & March. 3. 1783, in preference to the period between the first date & May 1784, the date of the exchange of Ratifications. The bill will probably pass but not I fear without some improper ingredients, & particularly some conditions relative to the N. W. Posts or the Negroes which lye without our province. The bill for the Religious Asst. was reported yesterday and will be taken up in a Come. of the Whole next week. Its friends are much disheartened at the loss of Mr. Henry. Its fate is I think very uncertain. Another act of the H. of D. during the prest. week is a direction to the Executive to carry into effect the vote of a Bust to the M. de la fayette, to be presented to the City of Paris, & to cause another to be procured to be set up in this Country. These resolutions are so contrived as to hide as much as possible the circumstance in the original vote of the bust being to be presented to the Marquis himself. I find by a Letter from Gl. Washington that he was on the 28th. ult: just setting out to accompany the Marquis to Annapolis & thence to Baltimore. The latter may therefore soon be expected at Trenton. He has been much caressed here as well as every where else in his Tour, and I make no doubt he will leave Congs. with equal reason to be pleased with his visit. I meant to have sent you a copy of the Resolutions touching the Busts, but have been disappointed in getting one. They were offered by Mr. Jones & agreed to unanimously, as they no doubt will also be in the Senate. Wishing you all happiness I am Dr. Sir Yrs Sincerely
J. Madison Jr.
